--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is dated July 22, 2014, among
GulfSlope Energy, Inc., a Delaware corporation (the “Company”), and the
investor(s) identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act (as defined below) and Rule
506 promulgated thereunder, the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company shares of common stock, par value $0.001 per share, of the Company
(“Common Stock”), as more fully described in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, proceeding pending or threatened in writing
against or affecting the Company or any of its properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Anti-Money Laundering Laws” has the meaning set forth in Section 3.1(t).
 
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
 
“Closing” means each closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day of each Closing.
 
“Commission” means the Securities and Exchange Commission and the staff of the
Commission involved in the review of the Registration Statement, as applicable.
 
“Company Counsel” means Brewer & Pritchard, P.C.
 
 
 

--------------------------------------------------------------------------------

 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
 
“Filing Date” means the date that the initial Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first filed with the
Commission.
 
“Final Closing” means the last Closing as set forth in Section 2.1.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Foreign Bank” has the meaning set forth in Section 3.2(n).
 
“GAAP” means U.S. generally accepted accounting principals.
 
“Initial Closing” means the first Closing as set forth in Section 2.1.
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.6.
 
 “Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind, other than restrictions on transfer
of securities arising under federal or state securities laws and regulations.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“Maximum Offering Amount” means gross proceeds from the sale of the Shares to
the Company of $10,000,000, unless increased by the Company in an amount not to
exceed $15,000,000.
 
“Memorandum” means the confidential private placement memorandum dated July 8,
2014 prepared by the Company and delivered to each Investor in connection with
the private offering of the Shares contemplated by this Agreement.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
 
 
2

--------------------------------------------------------------------------------

 
“OFAC Programs” has the meaning set forth in Section 3.2(k).
 
“Per Share Purchase Price” means $0.24.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Principal Market” means the OTC Markets Group, Inc. operated by FINRA.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Statement” means the registration statement(s) of the Company
meeting the requirements set forth in the Registration Rights Agreement and
covering the resale by the Investors of the Shares.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Sanctions” has the meaning set forth in Section 3.1(s).
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
“Short Sales” has the meaning set forth in Section 3.2(f).
 
“Subsequent Closing” means the successive Closings as set forth in Section 2.1.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the Principal Market), or (ii) if the Common Stock is not
listed on a Trading Market (other than the Principal Market), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the
Principal Market, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the OTC Markets Group, Inc. (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii) or
(iii) hereof, then Trading Day shall mean a Business Day.
 
 
3

--------------------------------------------------------------------------------

 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT
LLC (formerly AMEX), the NASDAQ Global Select Market, the NASDAQ Global Market,
the NASDAQ Capital Market or the OTC Markets Group, Inc. on which the Common
Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement and the Registration Rights
Agreement.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement, at each Closing the Company shall issue and sell to each Investor,
and each Investor shall, severally and not jointly, purchase from the Company,
the Shares representing such Investor’s Investment Amount.  This Agreement
contemplates successive closings, with additional Investors entering into this
Agreement at successive times, therefore each such additional Investor shall
agree to the terms hereof and shall have the same rights and interests of all
other Investors, whether they entered into this Agreement during the Initial
Closing, a Subsequent Closing or Final Closing.  The Initial Closing shall occur
on receipt of subscriptions for Shares in the Investment Amount of $400,000,
Subsequent Closings will occur as determined by the Company in Investment Amount
increments of not less than $100,000, and the Final Closing will occur on the
earlier of the Company receiving the Maximum Offering Amount and July 31, 2014,
unless such date is extend by the Company to a date no later than August 31,
2014 (each of the Initial Closing, Subsequent Closings and Final Closing are
collectively referred to as a “Closing”).  Each Closing shall take place at the
offices of the Company, 2500 CityWest Blvd., Suite 800, Houston, Texas 77042 on
the Closing Date or at such other location or time as the parties may agree.
 
2.2           Closing Deliveries.  a)  At each Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i)           a certificate evidencing a number of Shares equal to such
Investor’s Investment Amount divided by the Per Share Purchase Price, registered
in the name of such Investor;
 
(ii)           an opinion letter of Company Counsel addressed to the Investors;
 
(iii)           the Registration Rights Agreement, duly executed by the Company;
 
(iv)           a certificate of the Company’s Chief Executive Officer, dated the
Closing Date and in form reasonably satisfactory to the Investors, certifying as
to the satisfaction of the conditions contained in Section 5.1(a)-(e); and
 
 
4

--------------------------------------------------------------------------------

 
(v)           a certificate of the Company’s Secretary, dated the Closing Date,
certifying the truth and correctness of the following documents, a copy of each
of which shall be attached to such certificate: (A) the Company’s certificate of
incorporation, (B) the Company’s bylaws, and (C) resolutions of the Company’s
Board of Directors authorizing the execution, delivery and performance of this
Agreement and each other Transaction Document and the issuance and sale of the
Shares to the Investors, in each case as amended and in full force and effect on
the Closing Date.
 
(b)           At each Closing, each Investor shall deliver or cause to be
delivered to the Company the following (the “Investor Deliverables”):
 
(i)           its Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose; and
 
(ii)           the Registration Rights Agreement, duly executed by such
Investor.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to each Investor:
 
(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries.
 
(b)           Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted and proposed to be
conducted.  The Company is not in violation of any of the provisions of its
certificate of incorporation or bylaws.  The Company is duly qualified to
conduct its business and is in good standing as a foreign corporation in Texas.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
 
5

--------------------------------------------------------------------------------

 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s certificate of incorporation or bylaws,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws), or by which any property or asset of the Company is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, if applicable, (iii)
the filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filings required in accordance with
Section 4.5, and (v) those that have been made or obtained prior to the date of
this Agreement.  The Company is not aware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.
 
(f)           Issuance of the Shares.  The Shares have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens.  Assuming the accuracy of the representations and warranties of the
Investors made herein, the issuance by the Company of the Shares is exempt from
registration under the Securities Act and all applicable state securities laws.
 
(g)           Capitalization.  As of the date hereof and not giving effect to
the sale of the Shares (unless otherwise provided for), the authorized, issued
and outstanding capital stock of the Company, and all shares of capital stock
reserved for issuance for any purpose, is as set forth in the SEC Reports plus
an agreement to issue 500,000 shares of restricted Common Stock, subject to
vesting requirements, to an employee effective April 2014.  The issuance of all
outstanding shares of capital stock was duly authorized by all necessary
corporate action, and all such shares were validly issued in transactions there
were, in each case, exempt from registration under federal and state securities
law.  All outstanding shares of capital stock are validly issued, fully paid and
nonassessable.  To the knowledge of the officers of the Company, no holder of
any shares of the Company’s capital stock has any right of rescission, by law or
contract, with respect to any of such shares.  No security holders of the
Company are entitled to preemptive or similar rights, and no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in any issuance of capital stock of the Company, including
the transactions contemplated by the Transaction Documents.  Except as specified
in the SEC Reports and in this Section 3.1(g), there are no outstanding options,
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or agreements or understandings giving any Person any right to
acquire, any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock.  The issuance and sale of the Shares will not,
immediately or with the passage of time, obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Investors).
 
 
6

--------------------------------------------------------------------------------

 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, as amended, being
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement (if any) and the Memorandum the “Disclosure
Materials”).  Since March 2013, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements, as amended, of
the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing, unless
amended financial statements have been included in the SEC Reports.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company as of and for the
dates thereof, unless amended financial statements have been included in the SEC
Reports, and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
(i)           Termination of Shell Company Status.  The Company ceased being a
Shell Company (as defined in Securities Act Rule 405) on May 15, 2014.
 
(j)           Press Releases.  The press releases disseminated by the Company
during the twelve months preceding the date of this Agreement taken as a whole
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
(k)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and
(B) liabilities disclosed in the SEC Reports, or not required to be so reflected
or disclosed, (iii) the Company has not altered its method of accounting, (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (v) the Company has
not issued any equity securities to any officer, director or Affiliate.  The
Company does not have pending before the Commission any request for confidential
treatment of information.
 
 
7

--------------------------------------------------------------------------------

 
(l)           Litigation.   Other than as disclosed in the SEC Reports, there is
no Action which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any director or officer thereof (in his or her capacity as such with
respect to the Company), is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports.  Since March 2013, there has not been a written formal or informal
inquiry involving the Company by the Commission, and to the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act.
 
(m)           Labor Relations; Employee Benefits.  No material labor dispute
exists or, to the knowledge of the Company, is imminent with respect to any of
the employees of the Company.  The Company believes its relationships with its
officers, employees and consultants are good, and the Company has not received
notice, and is not aware, that any officer or any geoscientist, engineer or
other management or technical employee or consultant intends to terminate his or
her employment or consulting relationship with the Company.  The Company does
not maintain or sponsor any employee benefit plans or arrangements, and does not
participate in, and has never contributed to or had an obligation to contribute
to, or incurred any liability in respect of a contribution to any “multiemployer
plan” (as such term is defined in Section 3(37) of the Employee Retirement
Income Security Act of 1974, as amended, and the rules and regulations
promulgated thereunder).
 
(n)           Title to Real and Personal Property. Except as set forth in the
SEC Reports, the Company has (i) good and defensible title to all items of real
property, and (ii) good and valid title to all personal property owned by it
that is material to the business of the Company, in each case free and clear of
all liens, encumbrances and claims, except those that (A) do not materially
interfere with the use made and proposed to be made of such property by the
Company or (B) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
SEC Reports as being leased by the Company is held under valid, existing and
enforceable leases, except those that (1) do not materially interfere with the
use made or proposed to be made of such property by the Company or (2) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
(o)           Protection of Trade Secrets and Other Intellectual Property.  The
Company has maintained the confidentiality and trade secret status of all trade
secrets owned by the Company.  The Company has entered into appropriate written
assignment agreements with all independent contractors who have performed
services for the Company since March 2013, and all inventions, patentable
material (whether or not patented), copyrights, software (source and object
code), formulas, algorithms, business methods and processes and other
intellectual property (collectively, “Intellectual Property”) that was developed
by such independent contractors on behalf of or for the Company, and that is
necessary or useful for the operations proposed to be conducted by the Company
as described in the SEC Reports, is owned by the Company.  All Company employees
have agreed to maintain the confidentiality of, and not to use for any purpose
other than on behalf of the Company, all trade secrets and other confidential
and proprietary information of the Company, and all Intellectual Property
developed by any employee and used or proposed to be used by the Company was
developed within such employee’s scope of work at the Company.  No such
contractor or employee has made any claim of ownership or license rights in or
to any Intellectual Property developed on behalf of the Company.
 
(p)           Patents and Trademarks.  Except for the seismic data licensed by
the Company, and the trade secrets relating to such seismic data as interpreted
and reprocessed by the Company, there are no patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses or any other Intellectual Property rights that are necessary or
material for use in connection with the Company’s current and proposed business
as described in the SEC Reports.  The Company has not violated or infringed upon
the Intellectual Property rights of any Person or received written notice from
any Person alleging any such violation or infringement.
 
(q)           Compliance.  The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any agreement or instrument to which it is
a party or by which it or any of its properties is bound (except to the extent
such default or violation has been waived), (ii) is not in violation of any
order of any court, arbitrator or governmental body to which the Company is
subject, or by which any property or asset of the Company is bound or affected,
and (iii) is not and has not been in violation of any statute, rule or
regulation of any governmental authority, to which the Company is subject, or by
which any property or asset of the Company is bound or affected, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  The Company is in compliance with all requirements of
the Sarbanes-Oxley Act of 2002, as amended, and the Dodd-Frank Wall Street
Reform and Consumer Protection Act, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance would not
have or reasonably be expected to result in a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
(r)           Foreign Corrupt Practices.  Neither the Company nor, to the
knowledge of the officers of the Company, any director, officer, employee,
Affiliate, agent or other Person associated with or acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity or to influence any action, (ii) made any
direct or indirect unlawful payment to foreign or domestic government officials
or employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law, (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (v) violated or is in
violation of any provision of the FCPA.
 
(s)           OFAC.  Neither the Company nor, to the knowledge of the officers
of the Company, any director, officer, employee, Affiliate or agent of the
Company is currently subject to any U.S. sanctions administered by OFAC
(“Sanctions”); and the Company will not (and did not in connection with any
prior offering or sale of its securities during the past three years), directly
or indirectly, use the proceeds of the issuance and sale of Shares under this
Agreement or of any other Company securities, or lend, contribute or otherwise
make available such proceeds to any other Person for the purpose of financing
the activities of any Person, or in any country or territory, that is currently
or was or will be at the time of such funding, subject to any Sanctions
administered by OFAC, or in any other manner that will result in a violation of
any Sanctions by any Person.
 
(t)           Anti-Money Laundering Laws.  The operations and activities of the
Company since March 2013 have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”); and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Affiliates with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company’s officers, threatened.
 
(u)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged as of
the date hereof.  The Company has no reason to believe that it will not be able
to (i) renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business on terms substantially as currently in effect, or (ii)
obtain additional or expanded insurance coverage from insurers of recognized
financial responsibility as may be necessary or prudent in connection with the
business operations that the Company proposes to conduct as set forth in the SEC
Reports.
 
(v)           Transactions With Affiliates and Employees.  None of the officers,
directors or employees of the Company, or any of their respective Affiliates or
family members, is presently a party to any material transaction with the
Company (other than for services as employees, officers and directors), that is
required to be disclosed in the SEC Reports and is not so disclosed.
 
 
10

--------------------------------------------------------------------------------

 
(w)           Tax Status.  The Company (i) has made or filed all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and no officer of the Company knows of any basis for any such
claim.
 
(x)           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers, and the officers
responsible for the preparation of the reports required to be filed under the
Exchange Act, by others within the Company, particularly during the period in
which the Company’s reports on Form 10-K or 10-Q, as the case may be, are being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the last day of the period covered
by the Form 10-K for the Company’s most recently ended fiscal year and Form 10-Q
for each fiscal quarter subsequent to such fiscal year end (each, an “Evaluation
Date”).  The Company presented in its most recently filed Form 10-K and
Form 10-Q the conclusions of the certifying officers about the effectiveness of
the disclosure controls and procedures based on their evaluations as of the
applicable Evaluation Date.  There have been no significant changes in the
Company’s internal controls, as described in Item 308(c) of Regulation S-K under
the Exchange Act, or, to the Company’s knowledge, in other factors that would
significantly affect the Company’s internal controls.
 
(y)           Solvency.  Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid.  The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).
 
(z)           Certain Fees.  Except for sales commissions not to exceed 6%
payable to certain Finra-registered broker dealers and the Company’s obligation
to reimburse a certain placement agent expenses, no brokerage or finder’s fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement.  The
Investors shall have no obligation with respect to any fees or with respect to
any claims (other than such fees or commissions owed by an Investor pursuant to
an agreement by such Investor, which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.  The Company shall pay, and hold
each Investor harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.
 
 
11

--------------------------------------------------------------------------------

 
(aa)           Certain Registration Matters.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3.2(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Investors under the Transaction Documents.  The
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority, other than
the registration rights afforded to the holders of the Company’s securities the
resale of which is registered pursuant to the Company’s registration statement
on Form S-1, File Number 333-194694.
 
(bb)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares.
 
(cc)           No Registration or Stockholder Approval Required.  Neither the
Company nor any of its affiliates, nor any Person acting on its or their behalf,
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Shares under the Securities Act, whether due to
integration with prior offerings by the Company for purposes of the Securities
Act or otherwise.  None of the Company, its affiliates and any Person acting on
its or their behalf will take any action or steps referred to in the preceding
sentence that would require registration of any of the Shares under the
Securities Act.  The offering, issuance and sale of the Shares pursuant to this
Agreement, taking into account all other offerings of securities of the Company
with which the same may be required to be integrated, do not require the
approval of the Company’s stockholders under the Delaware General Corporation
Law, the Company’s certificate of incorporation or bylaws, the rules and
regulations of any Trading Market on which any securities of the Company may be
listed or traded, or any other applicable laws or regulations.
 
(dd)           Listing and Maintenance Requirements.  The Company has not, in
the two years preceding the date hereof, received notice from any Trading Market
to the effect that the Company is not in compliance with the listing or
maintenance requirements thereof, including the requirements for causing the
Common Stock to remain an OTC-Eligible Security within the meaning of FINRA Rule
6530.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the requirements for
continued listing or trading of the Common Stock on the Principal Market,
including the requirements of FINRA Rule 6530.  The issuance and sale of the
Shares under the Transaction Documents does not contravene the rules and
regulations of the Principal Market.
 
 
12

--------------------------------------------------------------------------------

 
(ee)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(ff)           No Additional Agreements.  The Company does not have any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
(gg)           Disclosure.  After giving effect to the actions and filings
required by Section 4.5, the Company confirms that neither it nor any Person
acting on its behalf has provided any Investor or its respective agents or
counsel with any information that the Company believes constitutes material,
non-public information.
 
3.2           Representations and Warranties of the Investors.  Each Investor
hereby, severally for itself and not for or jointly with any other Investor,
represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
company power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder.  The execution, delivery and performance by such
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Investor is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of such Investor.  Each of this Agreement and the Registration Rights
Agreement has been duly executed by such Investor, and when delivered by such
Investor in accordance with the terms hereof or thereof, will constitute the
valid and legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(b)           Investment Intent.  Such Investor is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws.  Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a covenant or agreement by such
Investor to hold the Shares for any period of time.  Such Investor is acquiring
the Shares hereunder in the ordinary course of its business. Such Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.
 
(c)           Investor Status.  At the time such Investor was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
 
13

--------------------------------------------------------------------------------

 
(d)           General Solicitation.  Such Investor is not purchasing the Shares
as a result of any general solicitation or general advertising by the Company or
its representatives, including but not limited to any advertisement, article,
notice or other communication regarding the Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar.
 
(e)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.
 
(f)           Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any short sales involving the
Company’s securities) between the time that such Investor was first contacted by
the Company, regarding an investment in the Company and the date of this
Agreement.  Such Investor covenants that neither it, nor any person acting on
its behalf or pursuant to any understanding with it, will engage in any
transactions in the securities of the Company (including short sales) (a) prior
to the time that the transactions contemplated by this Agreement are publicly
disclosed, or (b) in violation of any laws or any rules or regulations of the
Commission.
 
(g)           Independent Investment Decision.  Such Investor has independently
evaluated the merits and risks of its decision to purchase Shares pursuant to
the Transaction Documents, and such Investor confirms that it has not relied on
the advice of any other Investor’s business and/or legal counsel in making such
decision.  Such Investor has not relied on the business or legal advice of any
Company agent in making its investment decision hereunder, and confirms that
none of such Persons has made any representations or warranties to such Investor
in connection with the transactions contemplated by the Transaction Documents.
 
(h)           Consents and Approvals.  Such Investor need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval (i)
of any person under any instrument, contract or agreement to which such Investor
or any of its Affiliates is a party or (ii) of any government or governmental
agency in order to execute and deliver the Transaction Documents, consummate the
transactions contemplated hereby and thereby and perform its obligations
hereunder and thereunder, other than those that have been or will be by the
Closing Date given, made or obtained.
 
 
14

--------------------------------------------------------------------------------

 
(i)           Non-Contravention.  To the knowledge of the such Investor, neither
the execution nor the delivery of the Transaction Documents by such Investor,
the consummation of the transactions contemplated hereby and thereby and the
performance by such Investor of its obligations hereunder or thereunder will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency or court to which such Investor is subject or any
instrument, contract, or agreement to which such Investor or any of its
Affiliates is a party.
 
(j)           Finder.  The Company will not be obligated to pay any broker’s
commission, finder’s fee or success fee in connection with the transactions
contemplated by the Transaction Documents as a result of any agreement or
arrangement entered into by such Investor.
 
(k)           The Investor should check the OFAC website at
<http://www.treas.gov/ofac> before making the following representations.  Such
Investor represents that the amounts invested by it in the Company in the
offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
Anti-Money Laundering Laws.  Federal regulations and executive orders
administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website referred to
above.  In addition, the programs administered by OFAC (the “OFAC Programs”)
prohibit dealing with individuals or entities in certain countries regardless of
whether such individuals or entities appear on the OFAC lists.  These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
(l)           To such Investor’s knowledge, none of: (1) such Investor; (2) any
person controlling or controlled by such Investor; (3) if such Investor is a
privately-held entity, any person having a beneficial interest in such Investor;
or (4) any person for whom such Investor is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  Such Investor agrees to promptly notify
the Company should such Investor become aware of any change in the information
set forth in this paragraph and in Section 3.2(k).
 
(m)           To such Investor’s knowledge, none of: (1) such Investor; (2) any
person controlling or controlled by such Investor; (3) if such Investor is a
privately-held entity, any person having a beneficial interest in such Investor;
or (4) any person for whom such Investor is acting as agent or nominee in
connection with this investment is a senior foreign political figure, or any
immediate family member or close associate of a senior foreign political
figure.  For purposes of this paragraph, a “senior foreign political figure”
means a senior official in the executive, legislative, administrative, military
or judicial branches of a foreign government (whether elected or not), a senior
official of a major foreign political party, or a senior executive of a foreign
government-owned corporation, or any corporation, business or other entity that
has been formed by, or for the benefit of, such a senior foreign political
figure; “immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws; and a
“close associate” of a senior foreign political figure means a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
15

--------------------------------------------------------------------------------

 
(n)           If such Investor is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if such Investor receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
such Investor represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.
 
(o)           If the Investor is not a United States person (as defined by
Section 7701(a)(30) of the Code), such Investor hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Shares. Such Investor’s subscription and payment for and continued beneficial
ownership of the Shares will not violate any applicable securities or other laws
of the Investor’s jurisdiction.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           (a)           The Shares may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of the
Shares other than pursuant to an effective registration statement, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.  Each Investor acknowledges that the Company was previously a
Shell Company, as stated in Section 3.1(i), and, accordingly, that holders of
shares of Common Stock constituting restricted securities (including all Shares
purchased by the Investors under this Agreement) will be subject to Rule
144(i)(2).  Each Investor further acknowledges that the Common Stock does not
currently constitute a marginable security under the regulations of the Federal
Reserve Board.
 
(b)           Certificates evidencing the Shares will contain the following
legend, until such time as they are not required under Section 4.1(c):
 
 
16

--------------------------------------------------------------------------------

 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) following a sale of such
Shares pursuant to an effective registration statement (including the
Registration Statement) covering the resale of such Shares, or (ii) following a
sale of such Shares pursuant to Rule 144.  The Company shall use its best
efforts to cause its counsel to issue any legal opinion or instruction required
by the Company’s transfer agent to comply with the requirements set forth in
this Section.  Following such time as restrictive legends are not required to be
placed on certificates representing Shares pursuant to the preceding sentence,
the Company will, no later than four Trading Days following the delivery by an
Investor to the Company or the Company’s transfer agent of a certificate
representing Shares containing a restrictive legend, deliver or cause to be
delivered to such Investor a certificate representing such Shares that is free
from all restrictive and other legends.  The Company may not make any notation
on its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section 4.1.
 
4.2           Furnishing of Information.  Until the date on which the Investors
shall have sold all the Shares, the Company shall timely file all reports
required to be filed with the Commission pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination.  The Company further
covenants that it will take such further action as any holder of Shares may
reasonably request, to the extent required from time to time to facilitate
transfers without registration under the Securities Act pursuant to the
exemptions provided by Rule 144, once such Rule becomes available to holders of
Common Stock.
 
4.3           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
would require stockholder approval of the sale of the Shares to the Investors
under the Delaware General Corporation Law, the Company’s certificate of
incorporation or bylaws, the rules and regulations of any Trading Market or any
other applicable laws or regulations.
 
 
17

--------------------------------------------------------------------------------

 
4.4           Subsequent Registrations.  Prior to the Filing Date, the Company
may not file any registration statement with the Commission with respect to any
securities of the Company, other than a registration statement on Form S-8.
 
4.5           Securities Laws Disclosure; Publicity.  By 9:45 a.m. (New York
City time) on the day following the Initial Closing, the Company shall issue a
press release disclosing the sale of the Shares and the material terms of the
Transaction Documents.  On the third Trading Day after the Initial Closing, the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents) and disclosing any material nonpublic information provided to the
Investors in connection with the Transaction.  In addition, the Company will
make such other filings and notices in the manner and time required by the
Commission and the Trading Market on which the Common Stock is
listed.  Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Investor, or include the name of any Investor in any filing with
the Commission (other than the Registration Statement and any exhibits to
filings made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.
 
4.6           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Investor and its directors, officers, shareholders, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation or breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document.
 
4.7           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Investor
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have expressly consented to such disclosure and have executed a written
agreement regarding the confidentiality and use of such information.
 
4.8           Listing of Shares.  The Company agrees, (i) if the Company applies
to have the Common Stock listed or traded on any Trading Market other than the
Principal Market, it will include the Shares in such application, and will take
such other action as is necessary or desirable to cause the Shares to be listed
on such other Trading Market as promptly as possible, and (ii) it will take all
action reasonably necessary to cause the Common Stock to continue to be an
OTC-Eligible Security within the meaning of FINRA Rule 6530 and, once commenced,
to continue the listing and trading of its Common Stock on such other Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.9           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for, and only for, corporate purposes.
 
 
18

--------------------------------------------------------------------------------

 
4.10           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to each Investor promptly after such filing.  The Company shall make all
filings and reports, and pay all related filing fees, relating to the offer and
sale of the Shares required under applicable securities or “Blue Sky” laws of
the states of the United States.
 
4.11           Reasonable Best Efforts.  Each party shall use its reasonable
best efforts timely to satisfy each of the covenants and the conditions to be
satisfied by it as provided in Sections 5.1 and 5.2 of this Agreement.
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Investors to
Purchase Shares.  The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
(a)      Representations and Warranties.  The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except that any representation or warranty that is qualified by reference to
“Material Adverse Effect” or similar language shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably would have or
result in a Material Adverse Effect;
 
(e)      No Suspensions of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date an OTC-Eligible Security within the
meaning of FINRA Rule 6530 (and the Company shall not have been required to rely
on any grace period specified in such Rule with respect to the timeliness of its
filings under the Exchange Act) or listed for trading on a Trading Market;
 
(f)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and
 
 
19

--------------------------------------------------------------------------------

 
(g)           Timing.  The Final Closing shall have occurred no later than July
31, 2014, unless such date is extended by the Company to a date no later than
August 31, 2014.
 
5.2           Conditions Precedent to the Obligations of the Company to Sell
Shares.  The obligation of the Company to sell Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investors Deliverables.  Each Investor shall have delivered its
Investors Deliverables in accordance with Section 2.2(b); and
 
(e)           Timing.  The Final Closing shall have occurred no later than July
31, 2014, unless such date is extended by the Company to a date no later than
August 31, 2014.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay any stamp and other taxes and duties levied in connection with the
sale of the Shares.  The Company acknowledges its obligation to reimburse a
certain brokerage firm for certain expenses as well as its obligation to pay
certain Finra-registered broker dealers sales commissions not to exceed 6% on
certain Investment Amounts.
 
6.2           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
 
20

--------------------------------------------------------------------------------

 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via email or
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the email address or facsimile number specified in
this Section prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via email or facsimile at the email address or facsimile number
specified in this Section on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:
 
If to the Company:
GulfSlope Energy, Inc.
 
2500 CityWest Blvd., Suite 800
 
Houston, Texas  77042
 
Facsimile:  (281) 247-1506
 
Email:  jnseitz@gulfslope.com
 
Attention:  John Seitz, Chief Executive Officer
   
With a copy
 
(for informational
 
purposes only) to:
Brewer & Pritchard, P.C.
 
Three Riverway, 18th Floor
 
Houston, Texas  77056
 
Facsimile:  (713) 209-2921
 
Email: Pritchard@bplaw.com
 
Attention:  Thomas Pritchard
   
If to an Investor:
To the address set forth under such Investor’s name
on the signature pages hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors holding a majority of the Shares.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.
 
6.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
 
21

--------------------------------------------------------------------------------

 
6.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of all the Investors. Any Investor
may assign any or all of its rights under this Agreement to any Person to whom
such Investor assigns or transfers any Shares, provided such transferee agrees
in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the Investors.
 
6.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (a) as otherwise set forth in Section 4.7 (as to
each Investor Party) and (b) that certain brokers  shall be entitled to rely on
the representations, warranties and covenants of the Company contained in this
Agreement and shall be a third party beneficiary of this Agreement for the
purpose stated in this clause (b).
 
6.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred in
connection with the investigation, preparation and prosecution of such
Proceeding.
 
6.9           Survival.  The representations and warranties contained herein
shall survive until the second anniversary of the Closing.  The agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares in accordance with their respective terms.
 
 
22

--------------------------------------------------------------------------------

 
6.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing the same (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
 
6.11           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12           Replacement of Certificates.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacements.  If a replacement certificate
or instrument evidencing any Shares is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.13           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.14           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor pursuant to any Transaction Document or an
Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
23

--------------------------------------------------------------------------------

 
6.15           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
6.16           Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising, directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such Investor shall be personally liable for any liabilities of such
Investor.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW.]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
GULFSLOPE ENERGY, INC.




 
By:
/s/
John N. Seitz
 

 
Name:  John N. Seitz

Title:  Chief Executive Officer




 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOR INVESTORS FOLLOW.]
 
 
 
 
 
 
 
 
 
 
Company Signature Page
to Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.
 


By: ______________________________
Name:
Title:
 
Investment Amount: $[____________]
 
Tax ID No.: ________________________
 
Date: _____________________________
 
ADDRESS FOR NOTICE
 
c/o: ______________________________
 
Street: ____________________________
 
City/State/Zip: ______________________
 
Attention: _________________________
 
Tel: ______________________________
 
Fax: ______________________________
     
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o: ______________________________
 
Street: ____________________________
 
City/State/Zip: ______________________
 
Attention: _________________________
 
Tel: ______________________________


 
 

--------------------------------------------------------------------------------

 